In an action by plaintiff Mary Deutchman to recover damages for personal injuries and by her husband to recover for loss of services and for medical expenses, the jury rendered a verdict in favor of plaintiffs against defendants Human and Siebert, and the court dismissed the cross complaint of defendant Human against defendant Siebert. Defendant Human appeals from the amended judgment entered thereon, and defendant Siebert appeals from that judgment, except insofar as it dismissed defendant Human’s cross complaint. Amended judgment unanimously affirmed, with one bill of costs to plaintiffs. No opinion. Present — Wenzel, Acting P. J., MaeCrate, Schmidt, Beldoek and Murphy, JJ.